DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1 and 2 are pending.

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed insulating coating for an electrical steel sheet is Sumitomo Metal Ind. (JP 3 935664 B2, machine translation), hereinafter Sumitomo, originally of record from the Non-final rejection of September 3, 2019.  Sumitomo teaches insulating film on a steel sheet surface ([0019]), where the insulating coating comprises a polyvalent metal phosphate of Al, Mg, Zn or Ca ([0016]) and an organic resin [0018]; [0035]) with a divalent metal at 1 to 50 mass% ([0028]-[0029]).  Sumitomo does not teach or suggest, alone or in combination with the prior art, an enriched layer of a divalent metal at an interface with the surface of the base metal; wherein an enrichment of the divalent metal contained in the enriched layer is 0.01-0.2 g/m2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Response to Arguments
Applicant’s arguments that the composition and process of the prior art are not identical and therefore the enriched layer and enrichment levels are not inherent have been fully considered and are persuasive.  See also the board decision of January 12, 2022.  The rejections of January 24, 2020 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784